         Case 3:13-cr-00226-RNC Document 420 Filed 01/03/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                          :   Criminal No. 3:13CR226 (RNC)
                                                  :
                 v.                               :
                                                  :
DANIEL CARPENTER                                  :   January 3, 2019


             UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
            GOVERNMENT’S MEMORANDUM REGARDING RESTITUTION

       The Government respectfully submits this motion seeking a one-week extension, until

January 10, 2019, to submit a memorandum regarding restitution, which the Court requested

during Mr. Carpenter’s sentencing hearing. The Government has conferred with counsel for the

defendant, who does not oppose this request. In support of this motion, the Government submits

the following:

       1.        On December 3, 2018, the Court sentenced Mr. Carpenter to 30 months of

imprisonment to be followed by 36 months of supervised release. The Court did not impose a fine,

but ordered Mr. Carpenter to pay a special assessment of $5,700 and restitution in an amount to be

determined by the Court within 90 days. See Judgment (ECF No. 411).

       2.        During the sentencing hearing, the Court determined the loss amount for Guidelines

purposes by utilizing the actual loss calculations submitted by the Government. The Government

calculated actual loss using the formula approved by the Second Circuit in United States v. Binday,

804 F.3d 558, 595 (2d Cir. 2015). The actual loss calculation was based on death benefits,

commissions, and fees paid or incurred by the carriers on the policies that were terminated because

of death, lapse, or other reason, minus premiums collected by the carriers on those policies. For

active policies, the Government counted the commissions paid, but, in accordance with Binday,

did not attempt to anticipate what the ultimate loss or gain would be depending on when the insured
            Case 3:13-cr-00226-RNC Document 420 Filed 01/03/19 Page 2 of 4



died. However, as the Court observed during sentencing, while there may be active policies that

become profitable, most of the active policies will be unprofitable.

        3.      For purposes of restitution, the Court directed the Government to submit a

memorandum providing a best estimate of what the active policies are likely to mean to the

insurance carriers. As the Court explained, the Court wanted to avoid a windfall to the carriers.

The Court indicated that it was not requiring the Government to provide expert testimony, just an

estimate based on a general probability analysis of what is likely to happen to the remaining active

policies. The Court directed the Government to submit its memorandum within 30 days, see ECF

No. 400, which would be today, January 3, 2019.

        4.      At the time that the Government submitted its sentencing memorandum and its

actual loss calculation to the Court, there were only 18 active policies from five insurance carriers.

That same week after the December 3 sentencing hearing, the Government began contacting these

five carriers to obtain information in order to prepare and submit the restitution memorandum

requested by the Court. To date, the Government has received information from four of the five

carriers.

        5.      The Government is still waiting for information from one remaining carrier,

Lincoln. Out of the 18 active policies, 12 of them were issued by Lincoln. Unfortunately, the

Lincoln representative that the Government has been dealing with has been unable to provide the

Government with information before today due to a death in the family and the holidays. The

Government was able to speak with her yesterday, and she indicated she would be able to provide

information to the Government by this coming Monday (January 7).




                                                  2
          Case 3:13-cr-00226-RNC Document 420 Filed 01/03/19 Page 3 of 4



         6.    In order to allow time for Lincoln to provide the information and to allow the

Government time to review and analyze the information, the Government respectfully requests a

one week extension, until January 10, 2019, to file its memorandum regarding restitution to the

Court.

         7.    The Government has conferred with Mr. Carpenter’s counsel, who does not oppose

the Government’s request.

         WHEREFORE, the Government respectfully requests that the due date for filing its

restitution memorandum be extended to January 10, 2019.



                                           Respectfully submitted,

                                           JOHN H. DURHAM
                                           UNITED STATES ATTORNEY


                                           /s/ Neeraj N. Patel
                                           NEERAJ N. PATEL
                                           ASSISTANT U.S. ATTORNEY
                                           Federal Bar No. phv04499
                                           157 Church Street, 25th Floor
                                           New Haven, CT 06510
                                           Tel: 203-821-3700
                                           Email: Neeraj.Patel@usdoj.gov




                                              3
         Case 3:13-cr-00226-RNC Document 420 Filed 01/03/19 Page 4 of 4



                                  CERTIFICATION OF SERVICE

       This is to certify that on January 3, 2019, a copy of the foregoing Motion for Extension of
Time was filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail on anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                        BY:     /s/ Neeraj N. Patel
                                                NEERAJ N. PATEL
                                                ASSISTANT UNITED STATES ATTORNEY




                                                   4
